Citation Nr: 1026669	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for granulomatous scarring on 
the lungs, secondary to surgeries for service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In June 2010, the Board received May 2010 correspondence from the 
Veteran in which he withdrew the issue of entitlement to service 
connection for granulomatous scarring on the lungs, secondary to 
surgeries for service-connected disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the issue of entitlement to service 
connection for granulomatous scarring on the lungs, secondary to 
surgeries for service-connected disabilities, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A Substantive 
Appeal may be withdrawn on the record at a hearing or in writing 
at any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In May 2010 correspondence, received by the Board on June 7, 
2010, the Veteran withdrew the issue of entitlement to service 
connection for granulomatous scarring on the lungs, secondary to 
surgeries for service-connected disabilities. 

Based on the above, there remain no allegations of error of fact 
or law for appellate consideration with regard to the issue of 
entitlement to service connection for granulomatous scarring on 
the lungs, secondary to surgeries for service-connected 
disabilities.  Accordingly, it is therefore dismissed.


ORDER

The issue on appeal of entitlement to service connection for 
granulomatous scarring on the lungs, secondary to surgeries for 
service-connected disabilities, is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


